DELAWARE POOLED® TRUST The Delaware Macquarie Real Estate Portfolio (the “Portfolio”) Supplement to the Portfolio’s Prospectus dated June 29, 2010 As of the date of this Supplement, the Portfolio will be closed to new investors and all sales efforts will cease. Investments in the Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolio, the repayment of capital from the Portfolio, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated November 3, 2010.
